                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/24/2020
 -------------------------------------------------------------- X
 ALLSTATE INSURANCE COMPANY,                                    :
 ALLSTATE FIRE AND CASUALTY                                     :
 INSURANCE COMPANY, ALLSTATE                                    :
 INDEMNITY COMPANY, ALLSTATE                                    :
 NORTHBROOK INDEMNITY COMPANY,                                  :   20-CV-1108 (VEC)
 ALLSTATE PROPERTY AND CASUALTY                                 :
 INSURANCE COMPANY, and ALLSTATE                                :       ORDER
 VEHICLE AND PROPERTY INSURANCE                                 :
 COMPANY,                                                       :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 MEDAID RADIOLOGY, LLC, COLUMBUS                                :
 IMAGING CENTER, LLC, REUVEN ALON-                              :
 ALYOFF a/k/a ROB ALON,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 11, 2019 Plaintiff filed a complaint in New York State

Supreme Court (see Dkt. 9);

        WHEREAS on February 7, 2020 Defendant filed a notice of removal, removing the case

to the United States District Court for the Southern District of New York (Dkt. 5);

        WHEREAS on March 5, 2020 Plaintiff filed a motion to remand the case to state court on

the grounds that removal was untimely (Dkt. 9);

        WHEREAS on March 20, 2020 Defendant filed an opposition to Plaintiff’s motion to

remand (Dkt. 14);

        IT IS HEREBY ORDERED THAT: Plaintiff’s motion is GRANTED. This case is

REMANDED to state court. The notice of removal of a civil action must be filed “within 30
days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within 30 days after the service of summons upon the defendant if such initial pleading has then

been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. §1446(b)(1). Here, Plaintiffs served Defendants on September 30, 2019;

Defendants did not file a notice of removal until February 7, 2020, more than 130 days later. See

Dkt. 9, Exs. 3-7. Accordingly, Defendants’ notice of removal was untimely.

       Defendants claim that “because the removal was based on diversity, the deadline to file

the notice of removal was one year after commencement of the action, or September 10, 2020.”

Def. Mem. of Law, Dkt. 14 at 5. Defendants misrepresent the law. Under 28 U.S.C. §

1446(c)(1), a case may not be removed on the basis of diversity jurisdiction “more than 1 year

after commencement of the action, unless the district court finds that the plaintiff has acted in

bad faith in order to prevent a defendant from removing the action.” That provision sets the

outer limit for removal; it does not suggest that the deadline to file a notice of removal in a

diversity jurisdiction case is one year after commencement of the action.

       Although a defendant may file a notice of removal more than thirty days after service of

the complaint, that is only permissible if the case was not initially removable, but later becomes

removable. See 28 U.S.C. § 1446(b)(3) (“if the case stated by the initial pleading is not

removable, a notice of removal may be filed within thirty days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable.”).

Defendants do not allege that the case stated by the initial pleading was not removable, nor can

they. The complaint filed in state court alleges that Plaintiffs are citizens of Illinois, Defendants

are citizens of New Jersey, and the amount in controversy is $99,060, thereby satisfying the

                                                   2
requirements of diversity jurisdiction. See Dkt. 9, Ex. 3. Accordingly, because this case was

removable upon service of the complaint, and Defendants failed to file a notice of removal for

130 days, their motion to remove the case to federal court is denied as untimely.

       Accordingly, the motion for remand is GRANTED. The Clerk is respectfully requested

to remand this case to New York Supreme Court and to close this case.




SO ORDERED.
                                                         ________________________
Date: March 24, 2020                                        VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                 3
